I would like to congratulate President Tijjani Muhammad-Bande on his election to lead the General Assembly at this session and to wish him every success in the future. I would also like to thank his predecessor for her important role as President of the previous session.
We are meeting today at a moment when the global outlook may seem bleak. The foundations of the international relations system on the political, economic, legal and security fronts are facing threats that are unprecedented in the history of our Organization. Conflicts and threats to international peace and security are on the rise. The prospects for war are far more likely than the prospects for peace. The possibility of a balanced global economy has become uncertain. Violations of international conventions and treaties are commonplace, while the use of illegal means that go outside international law, such as support for terrorism and the imposition of economic embargoes, has got out of hand. All of that only creates chaos around the world and gradually replaces the rule of law with the law of the jungle. It jeopardizes our countries’ future and makes our people pay the ultimate price, sacrificing their security, the lives of their children, their stability and well-being.
Today we are at a crossroads. Either we work in good faith to build a more secure, stable and just world, a world free of terrorism, occupation and hegemony, a world based on international law and a culture of dialogue and mutual understanding, or despite everything we do nothing, leaving the fate of our people and of future generations uncertain and flouting the purposes and principles set forth by the founding fathers of our Organization. That is the issue that the Assembly must address.
Terrorism remains one of the main threats to international peace and security, a danger to all of us without exception. Despite the extraordinary achievements that we have made in Syria, thanks to the sacrifices and heroism of the Syrian Arab Army and the support of our allies and friends, our people have suffered for more than eight years from that scourge, which has brutally murdered innocent people, caused a humanitarian crisis, destroyed our infrastructure and plundered and ruined our country. History will undoubtedly remember the heroism of the Syrian people in their war against terrorism. Syrians have defended not only themselves, their country and their culture, they have defended the whole of humankind. They have defended civilized values and a culture of tolerance and coexistence against the extremism and the ideology of hatred and death that terrorist groups such as Da’esh, the Al-Nusra Front and their sponsors and supporters are trying to spread.
We are determined to continue the war on terrorism in all its forms until we root out the last remaining terrorist on Syria’s land. We will also take every measure necessary to ensure that it does not re-emerge. However, we need genuine international will if we are to put a definitive end to that global nightmare, which haunts us all. We do not need to reinvent the wheel to do that. We already have a large number of related Security Council resolutions adopted under Chapter VII of the Charter of the United Nations. But while they focus on fighting terrorism and drying up its resources and funding, the problem is that they remain a dead letter.
Unfortunately, countering terrorism is not yet a priority for certain countries, which have remained deathly quiet in the face of the brutal terrorism confronting countries like my own. While some of those countries merely issue empty statements, others actually invest in terrorism, using it as a tool to impose their suspect agendas on the peoples and on the Governments that reject their external diktats and insist on making independent national decisions. The situation in Syria is a vivid example of that. Tens of thousands of foreign terrorist fighters have been brought to Syria from more than 100 countries with the support and cover of States that are known to all. Moreover, those same States deny us the right to defend our people against terrorists, whom they consider freedom fighters, or against the so-called Syrian armed opposition. However, they seem to have forgotten that if they continue with that approach, terrorism will re-emerge stronger than ever and will threaten everyone, without exception, including its supporters and those who have invested in it.
The clearest example of what I am talking about is the situation in Idlib. It is well known to all that Idlib currently hosts the largest collection of foreign terrorist fighters in the world, as is detailed in the reports of the relevant Security Council Committees. The time I have been allotted to speak today is not enough to list all the crimes that these terrorists have committed. However, I should not fail to mention their continuing rocket and mortar attacks on civilian areas close to Idlib and the fact that they use civilians in Idlib as human shields, preventing them from leaving through the Abu Al-Duhur humanitarian corridor that the Syrian Government has opened.
What I want to ask the members of the Assembly is whether their Governments would stand idly by and watch if they were faced with a similar situation. Would they ever forfeit their right and duty to defend their peoples and liberate their countries from terrorists and foreigners? The Syrian Government has engaged in political initiatives to resolve the situation in Idlib, and we have allowed more than enough time for them to be implemented. We have welcomed the memorandum creating de-escalation zones and the Sochi agreement on Idlib in hopes that such steps would complement the efforts to eliminate the Al-Nusra Front and the remnants of Da’esh and other terrorist groups operating in Idlib with the lowest possible loss of civilian lives.
We have also announced a suspension of military operations more than once. Meanwhile, the Turkish regime has failed to fulfil its commitments under those agreements, instead providing terrorists with every kind of support, including more sophisticated weapons. Al-Qaida’s Al-Nusra Front controls more than 90 per cent of Idlib, and the Turkish observation points established inside Syria have been used to support them and block the advances of the Syrian Army and its war on terrorism in Idlib. With the support of some Western countries, the Turkish regime is now rushing to protect the terrorists of Al-Nusra Front and other terrorist groups there, just as it has done every time we confront the terrorists. It is hard to imagine a country directly intervening to protect the Al-Nusra Front of Al-Qaida, the same terrorist group that Security Council resolutions considers to be a threat not only to Syria but also to international peace and security.
The United States and Turkey maintain an illegal military presence in northern Syria. They have been arrogant enough to hold discussions and reach agreement on establishing a so-called safe zone on Syrian territory as if such a zone would be created on United States or Turkish soil. That is a violation of international law and the Charter of the United Nations. Any agreement about any part of Syria without the consent of the Syrian Government is to be condemned and rejected in form and in substance. Moreover, any foreign forces operating on our territories without our assent are occupying forces and must withdraw immediately. If they refuse to do so, we have the right to take all measures against them under international law.
In that regard, I would like to briefly mention the terrorist, criminal and aggressive practices of the secessionist militias known as the Syrian Democratic Forces against Syrians in Hasakah, Raqqa and Deir ez-Zor governorates. With the support of the United States of America and international coalition forces, they seek to impose a new reality that serves the agendas of the United States and Israel in the region, prolonging the terrorist war against Syria.
Turkey’s policies, whether in Idlib or in north-eastern Syria, and its multi-track political manoeuvring undermine all the achievements made in Astana. Turkey cannot claim to uphold Syria’s unity and territorial integrity, while at the same time being the first to actually undermine them. If Turkey is truly committed to the security of its borders and the unity of Syria, as it claims to be, it must determine its options. Either it must respect the Astana agreement and the bilateral counter-terrorism agreements between our two countries, in order to guarantee the security of its borders, and withdraw its forces from Syrian territories, or it must choose to be the aggressor and occupier and face the consequences. The safety of the borders of one country cannot be secured at the expense of the security, sovereignty or territorial integrity of neighbouring countries.
Along with our fight against terrorism, we are committed to moving the political process forward. We have continued to participate in the Astana meetings, the results of which have proved to be effective on the ground. We are dealing positively with the outcome of the Congress of the Syrian National Dialogue in Sochi, and the establishment of a committee to discuss the Constitution. To that end, we have engaged seriously and constructively in a dialogue with the Special Envoy of the Secretary-General for Syria in forming the committee. Indeed, it was Syria’s determination to establish the Constitutional Committee upon the persistence of President Bashar Al-Assad that led to this important national achievement for the Syrian people and thwarted any attempt to obstruct it by other parties that have consistently supported foreign forces and imposed preconditions to prevent any return to normalcy in Syria.
During his recent visit to Damascus, we reached agreement with the Special Envoy, Mr. Geir Pedersen, on the terms of reference and core rules of procedure of the Constitutional Committee, as well as the principles governing its work. Those include the following.
First, the whole process should be owned and led by the Syrians themselves, who have the exclusive right to determine their country’s future, without any foreign intervention.
Secondly, the full and strong commitment to fully respecting the sovereignty, independence, unity and territorial integrity of the Syrian Arab Republic must not be compromised in any way.
Thirdly, no preconditions or conclusions may be imposed on the Committee and its recommendations should not be prejudged. The Committee must be independent. Its recommendations must be made independently without interference from any other country or party, such as the so-called small group, which has declared itself the guardian of the Syrian people and has already prejudged the outcome of the Committee’s work.
Fourthly, no deadlines or time frames must be imposed on the Committee. Each step taken must be prudent since the Constitution is to determine Syria’s future generations. We remain fully committed to making constructive progress based on sound foundations in order to meet the aspirations of the Syrian people.
Fifthly, the Special Envoy for Syria must play the role of facilitator of the Committee’s work, using his good offices to bring the views of its members together as required.
With those principles in mind, we reaffirm our readiness to engage and work actively with friendly countries and the Special Envoy to launch the Committee’s work.
At the same time, Syria is making tremendous efforts to improve the humanitarian situation on the ground and to rebuild what the terrorists have destroyed. Significant progress has been made despite the illegal and inhumane economic blockade that some countries have imposed on our people, limiting access to medical equipment, medicines and oil products necessary for electricity, household gas and heating fuel. The United States of America has even threatened companies that participate in the Damascus International Fair in order to stifle any economic activity in Syria. Having failed to achieve their goals through armed terrorism, those countries have resorted to economic terrorism, which is an equally brutal form of terrorism, by imposing a blockade and unilateral coercive economic measures. We therefore call on all peace-loving countries that respect international law to come together and adopt effective measures to counter that phenomenon, which not only is used against Syria but also has become a weapon of political and economic blackmail against many other countries in the world.
From this rostrum, we once again call for the lifting of such illegal measures imposed on the Syrian people and on all other independent peoples, in particular the peoples of Iran, Venezuela, the Democratic People’s Republic of Korea, Cuba and Belarus. We stand with China and Russia against the unjust United States policies pertaining to them.
On several occasions we have emphasized that the doors are open for the voluntary and safe return of all Syrian refugees to their homeland. To that end, the Syrian Government is providing the necessary help while rebuilding and rehabilitating the service facilities and infrastructure in their areas that have been liberated from terrorists. However, Western and some other countries of destination for refugees continue to obstruct such initiatives. We have seen a strange change in the position of such countries. Instead of using every opportunity to call for the immediate return of refugees to Syria, as they have always done, those countries are now imposing flimsy conditions and arguments to prevent such returns, using this purely humanitarian issue as leverage to serve their hidden political agendas. It is truly reminiscent of the theatre of the absurd. However, what is happening is a manipulation of the fate of nations and a hideous exploitation of their suffering.
Instead of working for peace and stability in the region, Israel has launched yet another phase of escalation, fuelling regional tensions to unprecedented levels. Israel not only occupies Arab territories, including the Syrian Golan, but also continues every day to violate international law and human rights law and to support terrorism. It has even launched repeated attacks on Syrian territories and on those of neighbouring countries under false pretexts in flagrant violation of international law, the Charter of the United Nations and relevant Security Council resolutions. Such Israeli violations would not continue to escalate were it not for the blind support of certain countries that are fully responsible for the consequences of Israel’s actions.
Such ugly manifestations of this support became extremely clear when the United States decided to recognize Israel’s sovereignty over the occupied Syrian Golan and, before that, to recognize the occupied city of Jerusalem as the capital of Israel and relocate its Embassy there, not to mention the intensive United States efforts to liquidate the Palestinian question. All those decisions are null and void and represent a complete disregard for international legitimacy. Certain people must understand that the era of acquiring the land of others by force has long passed. It is a delusion to think that the crisis in Syria will compel us to give up our inalienable right to fully restore the Golan to the borders of 4 June 1967 by using all possible means under international law. Moreover, it is a delusion to think that the decisions of the United States Administration regarding the sovereignty over the Golan will alter historical and geographical facts or the provisions of international law. The Golan has been and will always be a part of Syria.
Israel must be forced to implement the relevant United Nations resolutions, notably Security Council resolution 497 (1981), on the occupied Syrian Golan, and to halt its repeated attacks on the countries of the region and to cease its settlement activities. Israel must be compelled to allow the Palestinian people to establish their own independent State, with Jerusalem as its capital, along the 4 June 1967 borders and to ensure the return of Palestinian refugees to their land.
Syria once again expresses its full solidarity with the Islamic Republic of Iran against the irresponsible United States measures, in particular the United States withdrawal from the Nuclear Agreement. We also warn against policies that seek to foment crises and conflicts in the Gulf region under false pretexts. We believe that the security and stability of the Gulf can be achieved only through cooperation and dialogue among the countries of that region, without any external interference that could escalate tensions in the region and run counter to the interests of its people.
In conclusion, I say that Syria, supported by its allies and friends, has stood firm against the externally supported organized terrorism that has targeted Syria, its people and its culture. Today we are ushering in a new era that will bring us closer to our final victory in this war. We aspire to a bright and safe future for our people after the long suffering. We are conscious that the various challenges and difficulties that we are facing today or will face in the future are not less ferocious than the terrorism which we have faced. However, we are determined to overcome them. We have always had excellent relations with various countries. We have never sought to antagonize anyone. Today our hand is extended for peace. We continue to promote dialogue and mutual understanding, while staying true to our national constants, which we will never give them up.
Of course, there are Governments that have clearly offended Syria and its people. However, we will never hold a grudge or seek revenge. We will engage with others, taking into account the interests of our country and our people, in line with our desire to achieve peace, stability and prosperity in Syria and the region. In exchange, those countries that have antagonized Syria must reconsider their positions and correct any mistakes. They must abandon their delusions and let realism and common sense prevail for the common good.